DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 and 04/08/2022 was filed after the mailing date of the Application on 10/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-8, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merke et al. (US 5,845,845).
The recitation “a mixing system for mixing two or more different fluids” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II):
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
As evidenced by the explanation given below, the claimed structure finds their equivalents in the reference(s) applied.  As such the device of Merke et al. is readable as “a mixing system for mixing two or more different fluids”.
With regards to claim 1:
Merke et al. discloses (refer to Fig. 1 and 2 below) a mixing system for mixing two or more different fluids, the mixing system comprising a fluidic component having a flow chamber (A) allowing a fluid flow to flow through, said fluid flow entering the flow chamber through an inlet opening (I) of the flow chamber and emerging from the flow chamber through an outlet opening (O) of the flow chamber, and which flow chamber has at least one means (M) for changing the direction of the fluid flow at the outlet opening in a controlled manner to generate a spatial oscillation of the fluid flow at the outlet opening, wherein the flow chamber has a main flow channel (A), which interconnects the inlet opening (I) and the outlet opening (O), and at least one auxiliary flow channel (M) as a means for changing the direction of the fluid flow the outlet opening in a controlled manner, wherein the inlet opening (I) has a larger cross-sectional area than the outlet opening (O) (since the depth of the fluid component is constant and the inlet is wider than the outlet, therefore the inlet opening has larger cross section area than the outlet opening. Merke does disclose the depth of the inlet and outlet opening in Fig. 5 and they appear to be equally have constant depth. Since the top view shows the width of the inlet is clearly larger than that of the outlet, therefore the inlet does have the cross section larger than the outlet), or that the inlet opening and the outlet opening have cross-sectional areas that are equal in size, and wherein the cross-sectional areas of the inlet opening and of the outlet opening are the smallest cross-sectional areas of the fluidic component through which the fluid flow passes when it enters the flow chamber and reemerges from the flow chamber, respectively.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (S)][AltContent: textbox (B)]
    PNG
    media_image1.png
    466
    813
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    1120
    824
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 3:
 	Merke et al. discloses the mixing system as claimed in claim 1, wherein the fluidic component has a component length, a component width and a component depth, wherein the component length determines the distance between the inlet opening and the outlet opening, and the component width and he component depth are each defined perpendicularly to one another and to the component length, wherein the component width is greater than the component depth, and the outlet opening a width which is 1/3 to 1/50 of the component width, wherein the inlet opening has a width which is 1/3 to 1/20 of the component width.
With regards to claim 4:
 	Merke et al. discloses the mixing system as claimed in claim 3, wherein the component depth is constant over the entire component length or decreases from the inlet opening toward the outlet opening.
With regards to claim 6:
 Merke et al. discloses (refer to Fig. 1 above) the mixing system as claimed in claim 1, wherein a separator (S) is provided at an inlet of the at least one auxiliary flow channel (M), wherein the separator is designed as an inward protrusion which projects into the flow chamber transversely to the flow direction prevailing in the auxiliary flow channel.
With regards to claim 7:
 	Merke et al. discloses (refer to Fig. 2 above) the mixing system as claimed in claim 1, wherein the cross-sectional area of the outlet opening (O) is rectangular, polygonal or round.



With regards to claim 8:
 	Merke et al. discloses the mixing system as claimed in claim 1, wherein the fluid flow enters the fluidic component via the inlet opening under a pressure and in that the pressure is substantially dissipated at the outlet opening (Merke discloses (column 2, lines 34-44) the inlet of the oscillator is fed by a power nozzle (15) which has larger cross section than the inlet, therefore it will create a high pressure at the inlet. And as the fluid exits the outlet which has small cross section than the inlet, the fluid velocity at the outlet will be higher than that at the inlet, and when it exposes to the wide angle opening at the outlet the fluid will substantially turn into mist spray and pressure is substantially dissipated. Furthermore, since the device of Merke has the same structure of the claimed device of claim 1, it would inherently perform the same effect of dissipated the fluid pressure at the outlet).
With regards to claim 10:
 	Merke et al. discloses the mixing system as claimed in claim 1, wherein a widened outlet portion (B) follows downstream of the outlet opening (O).
With regards to claim 11:
 Merke et al. discloses the mixing system as claimed in claim 10, wherein the widened outlet portion (B) has a width which increases downstream of the outlet opening (O).
With regards to claim 12:
 	Merke et al. discloses the mixing system as claimed in claim 10, wherein the widened outlet portion (B) is delimited by a wall which encloses an angle γ in a plane in which the emerging fluid jet oscillates within an oscillation angle α, wherein the angle γ of the widened outlet portion is 0° to 15 larger than the oscillation angle α.

With regards to claim 13:
 	Merke et al. discloses the mixing system as claimed in claim 10, wherein the cross-sectional area of said widened portion (B) increases downstream from the outlet opening (O).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merke et al..
With regards to claim 5:
Merke et al. discloses the mixing system as claimed in claim 1, wherein one of the auxiliary channel (M) has the depth of the main flow channel (A).
Merke et al. dose not disclose the at least one of the auxiliary channel has a greater or smaller depth than the main flow. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluidic component to have the at least one of the auxiliary channel has a greater or smaller depth than while still maintain the cross section of the auxiliary channel smaller than that of the main channel for particular application wherein the cross section of the auxiliary is only adjust in the depth direction, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

With regards to claim 14:
In making and/or using the device of Merke et al., one would necessary perform the process of use of the mixing system as claimed in claim 1 for mixing two or more different fluids, wherein the fluids are provided at the inlet opening of the fluidic component with an inlet pressure, except the inlet pressure is between 5 bar and 300 bar. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the inlet pressure at the inlet opening to be between 5 bar and 300 bar for a particular application wherein these range of pressure works best, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 2 and 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753